DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities: “straw 80” appears to be a typographical error.  Appropriate correction is required. For the purpose of examination “straw 80” is read as “straw.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-8 recites the limitation “consisting” or “consists” and it is unclear if Applicant meant the limitation be interpreted as the transitional phrase “consisting of.” For the purpose of examination, the limitation “consisting” and “consists” throughout the claims are interpreted as “consisting of.” Clarification is respectfully requested.
Claim 6 recites the limitation “tetra pack” and it is unclear what structure is considered to be a “tetra pack.” For the purpose of examination, the Examiner believes Applicant meant the trademarked packaged called “tetra pak” which is a “tetrahedron-shaped plastic-coated paper carton” that is known in the art, and “tetra pack” is assumed to be a “tetrahedron-shaped plastic-coated paper carton.” Clarification is respectfully requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandell (US 5,160,087) in view of Chen (US 2015/0305528).

1: Mandell teaches a hollow drinking straw (hollow drinking straw generally shown as 10), consisting: at least three ends (three ends, the free ends near 40, 38, and 24), wherein the at 
Chen teaches a nozzle plug (170), with tether (160), capable of plugging into an end of a straw (130, see Figure 16C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mandell such that the drinking straw of Mandell was provided with a nozzle plug with a tether of Chen in order to permit the straw to prevent contents of the container from being spilled or contaminated during transport, as taught by Chen, (paragraph 0058) and also to permit the straw to be used at one end without the cooperation of the other end, in order to permit a user to consume beverage if the other user is not available or stepped away to the washroom.

2: Mandell-Chen teaches the claimed invention as discussed above for Claim 1 and Mandell further teaches the hollow drinking straw consisting at least three ends is fabricated in a shape of at least one of a Y- shaped hollow straw (Y-shaped straw in Figure 2 of Mandell) and a T-shaped hollow straw.

3: Mandell teaches a beverage packaging (beverage packaging consisting of 10 and 30, where 30 is capable of containing or enclosing an unclaimed beverage within tis walls for use by users) consisting: a hollow drinking straw (hollow drinking straw generally shown as 10) consisting at least three ends (three ends, the free ends near 40, 38, and 24), wherein the at least three ends consists a first end (first end, is the free end generally indicated near 40), a second end (second end, is the free end generally indicated near 38) and a third end (third end, is the free end generally indicated near 24); wherein the first end and the second end are configured to intake fluid via the third end (mouth piece members 40 and 38 are capable of intaking fluid 28 via the third end of 24), wherein the third end is immersed in the fluid (see Figure 3, where the free end of 24 is capable of being immersed in unclaimed fluid 28) of the beverage packaging with the exception of at least one nozzle plug is configured to plug in one of the first end and the second end of the hollow straw to enable fluid movement during fluid intake process via one of the first end and the second end.
Chen teaches a nozzle plug (170), with tether (160), capable of plugging into an end of a straw (130, see Figure 16C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mandell such that the drinking straw of Mandell was provided with a nozzle plug with a tether of Chen in order to permit the straw to prevent contents of the container from being spilled or contaminated during transport, as taught by Chen, (paragraph 0058) and also to permit the straw to be used at one end without the cooperation of the other end, in order to permit a user to consume beverage if the other user is not available or stepped away to the washroom.

4: Mandell-Chen teaches the claimed invention as discussed above for Claim 1 and Mandell further teaches the hollow straw consisting the at least three ends is fabricated in shape of at least one of a Y- shaped straw and a T-shaped straw (Y-shaped straw in Figure 2 of Mandell) and a T-shaped hollow straw.

5: Mandell-Chen teaches the claimed invention as discussed above for Claim 1 and Mandell further teaches that a shape of the beverage packaging consists at least one of circular, triangular, cuboidal and cylindrical (the shape of the packaging is generally cylindrical in Figures 1 and 3).

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. However, pending the official response to the above noted issues, the amendment/clarifications would require further search/considerations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735